[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
A review of the file, the claims of law and the findings of the Attorney Trial Referee lead the Court to the conclusion that the underlying listing agreement was valid, and here is presented to this court nothing of sufficient moment to change the ruling of the State Trial Referee on the Motion for Summary Judgment.
The record sustains the further findings of the Attorney Trial Referee.
The objections of the defendant to the report are CT Page 9297 overruled and Judgment is is hereby entered in favor of the plaintiff to recover of the defendant damages in the amount of $50,000.00.
It is so ordered.
Higgins, J.
Judgment Entered in Accordance with Foregoing Memorandum of Decision.
Michael Kokozka, Chief Clerk